DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

US 20190140158 A1
US 20190165250 A1
US 20170168025 A1

Response to Arguments
Applicant's amendments and arguments filed 9/24/2021 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-3, 17, 19-21, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fazzio et al (U.S. Pub #2006/0202779), in view of Eid et al (U.S. Pub #2019/0140158).
With respect to claim 1, Fazzio teaches a manufacturing method of a MEMS device, comprising: 
forming a CMOS circuit (Fig. 3 and 5, 14 and Paragraph 30); and 
forming a MEMS module (Fig. 3, 12 and Paragraph 28) on the CMOS circuit which is coupling to the MEMS module and configured to drive the MEMS module, 
wherein, the step of forming the MEMS module comprises: 
forming a protective layer (Fig. 6, 62); 
forming a sacrificial layer (Fig. 9, 68) in the protective layer; 
forming a first electrode (Fig. 10, 80) on the protective layer and on the sacrificial layer so that the first electrode covers the sacrificial layer, and electrically coupling the first electrode to the CMOS circuit (Fig. 10, connection by 44/76); 
forming a piezoelectric layer (Fig. 11, 84 and Paragraph 40) on the first electrode and above the sacrificial layer; 
forming a second electrode (Fig. 11, 86) on the piezoelectric layer and electrically coupling the second electrode to the CMOS circuit (Fig. 11, connection by 78); 
forming a through hole in the first electrode or in the protective layer (Fig. 7A-7B, 88 and Paragraph 37) to reach the sacrificial layer; and 

Fazzio does not teach that the second electrode is integrally formed on a surface of a second contact hole in the protective layer and a surface and a sidewall of the piezoelectric layer after forming the piezoelectric layer. 
Eid teaches a MEMS device including a piezoelectric layer and a second electrode over the piezoelectric layer, wherein 
the second electrode (Fig. 1D, 116) is integrally formed on a surface of a second contact hole (Fig. 1D, contact hole corresponding to 106) and a surface and a sidewall of the piezoelectric layer (Fig. 1D, 114) after forming the piezoelectric layer. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the second electrode of Fazzio to be integrally formed on the second contact hole in the protective layer and a surface and a sidewall of the piezoelectric layer as taught by Eid in order to achieve the predictable result of forming a conformal second electrode in a single deposition/patterning step (Paragraph 18). 
With respect to claim 2, Fazzio teaches that the step of forming the sacrificial layer comprises: forming an opening in the protective layer (Fig. 7A); filling the opening with a sacrificial material; and removing a part of the sacrificial material that is outside the opening (Fig. 9, 68 and Paragraph 39).
With respect to claim 3, Fazzio teaches that the sacrificial material comprises phosphosilicate glass (Paragraph 38-39).
claim 17, Fazzio teaches that a material of the first electrode and the second electrode comprises molybdenum, and a material of the piezoelectric layer comprises aluminum nitride (Paragraph 40).
With respect to claim 19, Fazzio teaches that the MEMS device comprises a film bulk acoustic wave filter (Paragraph 1).
With respect to claim 20, Fazzio teaches a MEMS device comprising: 
a CMOS circuit (Fig. 3 and 5, 14 and Paragraph 30); 
a MEMS module (Fig. 3, 12 and Paragraph 28)  being located on the CMOS circuit which is coupling to the MEMS module and configured to drive the MEMS module, 
wherein, the MEMS module comprises: 
a protective layer (Fig. 3, 62) on the CMOS circuit; 
a cavity (Fig. 3, 20) being located in the protective layer; 
a first electrode (Fig. 3, 80) being located on the protective layer and the cavity, which is electrically coupling to the CMOS circuit and covers the cavity; 
a piezoelectric layer (Fig. 3, 84 and Paragraph 40) being located on the first electrode and above the cavity; 
a second electrode (Fig. 3, 86) being located on the piezoelectric layer and being electrically coupling to the CMOS circuit; and 
a through hole being located in the protective layer (Fig. 7A-7B, 88 and Paragraph 37) or in the first electrode to reach the cavity, wherein the piezoelectric layer exposes the through hole.

Eid teaches a MEMS device including a piezoelectric layer and a second electrode over the piezoelectric layer, wherein 
the second electrode (Fig. 1D, 116) is integrally formed on a surface of a second contact hole (Fig. 1D, contact hole corresponding to 106) and a surface and a sidewall of the piezoelectric layer (Fig. 1D, 114) after forming the piezoelectric layer. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the second electrode of Fazzio to be integrally formed on the second contact hole in the protective layer and a surface and a sidewall of the piezoelectric layer as taught by Eid in order to achieve the predictable result of forming a conformal second electrode in a single deposition/patterning step (Paragraph 18). 
With respect to claim 21, Fazzio teaches that the protective layer has a first contact hole and a second contact hole (Fig. 12, holes corresponding to 76 and 78), 24H188.0002US1a part of the first electrode (Fig. 12, 80) is located in the first contact hole, the first electrode is electrically coupling to the CMOS circuit through the first contact hole, a part of the second electrode (Fig. 12, 82) is located in the second contact hole, and the second electrode is electrically coupling to the CMOS circuit through the second contact hole.
claim 29, Fazzio teaches that a material of the first electrode and the second electrode comprises molybdenum, and a material of the piezoelectric layer comprises aluminum nitride (Paragraph 40).
With respect to claim 31, Fazzio teaches that the MEMS device comprises a film bulk acoustic wave filter (Paragraph 1).

Claims 7, 8, 15, 16, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fazzio and Eid, in view of Polla et al (U.S. Patent #5914507).
With respect to claim 7, Fazzio does not teach that the step of forming the cavity comprises: removing the sacrificial layer though the through hole by a hydrofluoric acid vapor phase fumigation process.  
Polla teaches a step of forming a cavity (Fig. 4p, 22) comprises: removing a sacrificial layer (Fig. 4, 64) by a hydrofluoric acid vapor phase fumigation process (Col 19 Ln 38-41).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to removing the sacrificial material of Fazzio using a hydrofluoric acid vapor phase fumigation process as taught by Polla in order to achieve the predictable result of forming the cavity. 
With respect to claim 8, Fazzio teaches that the piezoelectric layer (Fig. 12, 84) covers a part of the first electrode (Fig. 12, 80) and exposes the through hole (Fig. 7B, 88).
With respect to claim 15 and 27, Fazzio does not teach that the protective layer has a thickness of more than 2 um.

With respect to claim 16 and 28, Fazzio does not teach that the cavity has a depth ranging from 1 to 1.5 um.
Polla teaches cavity has a depth ranging from 1 to 1.5 um (Col 3 Ln 31-33; Col 16 Ln 5-10).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the cavity of Fazzio to have a depth ranging from 1-1.5 um as taught by Polla in order to achieve the predictable result of creating a space for the actuator of a piezoelectric resonator. 

Claims 13, 14, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fazzio and Eid, in view of Iwamoto et al (U.S. Pub #2010/0112233).
With respect to claim 13 and 25, Fazzio does not teach that the protective layer has an etching ratio greater than that of silicon dioxide.  
Iwamoto teaches that a material of a layer accommodating a sacrificial material comprises a material having an etching ratio greater than that of silicon dioxide (Fig. 8, 30A and Paragraph 34, e.g. silicon nitride).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the protective layer of Fazzio of silicon 
With respect to claim 14 and 26, Fazzio does not teach that a material of the protective layer comprises silicon nitride.
Iwamoto teaches that a material of a layer accommodating a sacrificial material comprises silicon nitride (Fig. 8, 30A and Paragraph 34).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the protective layer of Fazzio of silicon nitride as taught by Iwamoto in order to allow the layer to function as a diffusion preventing layer (Paragraph 34). 

Claims 18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fazzio and Eid, in view of Udayakumar et al (U.S. Pub #2013/0062996).
With respect to claim 18 and 30, Fazzio does not teach that the first electrode has a thickness ranging from 0.5 to 0.8 um, and the second electrode has a thickness less than or equal to 0.5 um.
Udayakumar teaches the first electrode has a thickness ranging from 0.5 to 0.8 um (Paragraph 27), and the second electrode has a thickness less than or equal to 0.5 um (Paragraph 31).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first electrode of Fazzio to have a thickness ranging from 0.5 to 0.8 um, and the second electrode to have thickness less than or equal to 0.5 um as taught by . 

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fazzio and Eid, in view of Sadaka et al (U.S. Pub #2015/0210540).
With respect to claim 22, Fazzio teaches a substrate (Fig. 3, 16); 
a first transistor and a second transistor (Fig. 3, transistors 40) being located on the substrate; 
a first dielectric layer (Fig. 3, 42) being located on the first transistor and on the second transistor; 
Fazzio does not teach
a plurality of first interconnecting leads being located on the first dielectric layer; a second dielectric layer being located on the plurality of first interconnecting leads; and a plurality of second interconnecting leads being located on the second dielectric layer.  
Sadaka teaches a plurality of first interconnecting leads (Fig. 4, unlabeled) being located on the first dielectric layer; a second dielectric layer (Fig. 4, 118 and Paragraph 50) being located on the plurality of first interconnecting leads; and a plurality of second interconnecting leads (Fig. 4, 112) being located on the second dielectric layer. 
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide first interconnecting lead, second dielectric layer, and second interconnecting leads on the substrate of Fazzio as 

With respect to claim 23, Fazzio teaches the first dielectric layer (Fig. 3, 42) has a plurality of first interconnecting holes, and each of the first interconnecting leads (Fig. 3, 44) contact the first transistor or the second transistor through one of the plurality of first interconnecting holes, 
but does not teach that
the second dielectric layer has a plurality of second interconnecting holes, and each of the plurality of second interconnecting leads has one end connecting with one of the plurality of first interconnecting leads through one of the plurality of second 25H188.0002US1 interconnecting holes and the other end extending to the first contact hole and the second contact hole.  
Sadaka teaches that the second dielectric layer (Fig. 4, 118) has a plurality of second interconnecting holes (Fig 4, vias 114), and 
each of the plurality of second interconnecting leads has one end connecting with one of the plurality of first interconnecting leads through one of the plurality of second 25H188.0002US1interconnecting holes (Fig. 4, each second interconnecting lead has an end connected to the first interconnecting leads though the transistor 110)
and the other end extending to the first contact hole and the second contact hole (Fig. 4, the second interconnecting leads extend laterally lengthwise between the first and second contact holes).  
claim 24, Fazzio and Sadaka teaches that the first transistor and the second transistor (Fig. 3, 40) are coupling by one of the plurality of first interconnecting leads (Fig. 4, 112 of Sadaka).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide coupling to the first and second transistors on the substrate of Fazzio by one of the first interconnecting leads as taught by Sadaka in order to form a CMOS integrated circuit with the MEMS device (Paragraph 50-52).

Allowable Subject Matter
Claims 4-6, 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826